NOTICE OF ALLOWABILITY
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Application, Amendments and/or Claims
	Claims 22-44 are pending in the present application.

The species combination of claim 22 is allowable. The restriction requirement between the different species of proteins/peptides, as set forth in the Office action mailed on October 3, 2019 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the species election restriction requirement of protein monomers is withdrawn.  Claims 28-31 and 33-34, directed to different protein monomer species combinations, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

	Claims 22-44 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Applicant’s response filed 04/13/2021 has persuasively overcome the obviousness rejections of record under 35 U.S.C. 103. In particular, none of Hillen, -synuclein complexes formed via hydrophobic and electrostatic interactions, and further indicates that complexes formed between A and -synuclein are fibrillogenic, which is in opposition to the presently claimed invention. None of the additional prior art references (Frangione or Medzhitov) overcome these deficiencies. Therefore, the prior art of record does not teach or render obvious the presently claimed invention.

The following art made of record and not relied upon is considered pertinent to applicant's disclosure:
Ilitchev AI et al. Hetero-oligomeric amyloid assembly and mechanism: Prion fragment PrP(106-126) catalyzes the islet amyloid polypeptide -hairpin. J. Am. Chem. Soc. 2018, 140, 9685-9695.  Teaches that coaggregation of PrP and IAPP hetero-oligomers can occur and may promote amyloid pathology.
Iljina M et al. Quantifying co-oligomer formation by -synuclein. ACS Nano, 2018, 12, 10855-10866. Teaches that -synuclein can form co-aggregates with Ab and tau.
Jensen PH et al. Binding of A to - and -synucleins: identification of segments in -synuclein/NAC precursor that bind A and NAC. Biochem. J. 1997, 323, 539-546. Teaches the production of complexes between A or NAC and -/-synuclein formed by cross-linking with bis(sulphocuccinimidyl)suberate.
Mandal PK et al. Interaction between A peptide and a synuclein: Molecular mechanisms in overlapping pathology of Alzheimer's and Parkinson’s in dementia with Lewy Body Disease. Neurochem. Res. 2006, 31, 1153-1162. Teaches that the interaction between A and -synuclein may be responsible for some of the overlapping pathology observed in AD, PD and DLB. 



Advisory Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY A. BALLARD whose telephone number is (571)272-2150. The examiner can normally be reached Mon-Fri 8AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIMBERLY BALLARD/Primary Examiner, Art Unit 1649